Citation Nr: 1446316	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-43 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a sternum injury.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for broken ribs.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for residuals of a broken right arm/wrist.

5.  Entitlement to an increased rating for status post fracture of the left great toe currently evaluated at 10 percent disabling.   



REPRESENTATION

Appellant represented by:	Roger Hale, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  The record was held open for 90 days to allow for the Veteran to submit additional evidence.  Additional evidence was received in the form of an August 2014 private medical examination from Dr. Ellis.  The Veteran's representative waived initial review of the evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2013),

The August 2014 report from Dr. Ellis reasonably raises a claim for entitlement to a total disability rating based on individual unemployability (TDIU) based on multiple service-connected disabilities, the ratings of which are mostly not present on appeal.  Therefore, the Board does not have jurisdiction over the TDIU issue, and it is referred to the AOJ for appropriate action.

The reopened issues of entitlement to service connection for a sternum injury, broken ribs, and residuals of a broken right arm/wrist are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a sternum injury was last denied in an unappealed August 2005 rating decision on the basis that new and material evidence had not been submitted to reopen the previously denied claim.

2.  Service connection for residuals of broken ribs and a broken right arm/wrist was last denied in an unappealed August 2005 rating decision on the basis that the conditions did not have onset in service and there were no current diagnoses of the claimed conditions.

3.  Service connection for bilateral pes planus was last denied in an unappealed March 2006 rating decision on the basis that new and material evidence had not been submitted to reopen the previously denied claim.

4.  Evidence received since the August 2005 and March 2006 rating decisions is new and is material to an unestablished fact regarding these four claims.

5.  Resolving doubt in the Veteran's favor, bilateral pes planus had onset during active service.

6.  Status post fracture of the left great toe is manifested with pain, ankylosis, and functional impairment of limited standing and ambulation.



CONCLUSIONS OF LAW

1.  The August 2005 and March 2006 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The criteria for reopening the previously denied claim of service connection for bilateral pes planus have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening the previously denied claim of service connection for a sternum injury have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for reopening the previously denied claim of service connection for broken ribs have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for reopening the previously denied claim of service connection for residuals of a broken right arm/wrist have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

7.  The criteria for a 20 percent rating, and no more, for status post fracture of the left great toe have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40-4.46, 4.71a, Diagnostic Codes (DCs) 5280, 5284 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is reopening of the claims for entitlement to service connection for bilateral pes planus, broken ribs, a sternum injury, and residuals of a broken right arm/wrist.  The Board is also granting the claim of service connection for bilateral pes planus.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist with respect to these issues was harmless and will not be further discussed.   

A July 2009 letter satisfied the duty to notify provisions with respect to the claim for an increased rating.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran also has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  An examination was conducted in July 2009; the record does not reflect that this examination is inadequate for rating purposes.  The examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Although the last VA examination occurred in July 2009, the Veteran has not reported that his left great toe disability has worsened since the last examination, nor does the record reflect any worsening since that time.  Thus, a remand is not required solely due to the passage of time since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

New and Material Evidence

Service connection for bilateral pes planus was denied in an unappealed July 1980 rating decision on the basis that the disability was not shown in service.  The Veteran did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  

Service connection for a sternum injury was denied in an unappealed August 1985 rating decision on the basis that the disability was not shown in service and there was no current diagnosis.  The Veteran did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  

Service connection for broken ribs and residuals of a broken right arm/wrist were denied in an unappealed August 2005 rating decision on the basis that the disabilities were not shown in service and there were no current diagnoses.  The RO also declined to reopen a claim of service connection for a sternum injury on the basis that new and material evidence had not been submitted.  The Veteran did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  This decision is final as to these two claims.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In an unappealed March 2006 rating decision the RO declined to reopen a claim of service connection for bilateral pes planus on the basis that new and material evidence had not been submitted.  The Veteran did not perfect an appeal and no new and material evidence was submitted within the applicable appeal period.  This decision is final as to this claim.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the last final rating decisions, the evidence of record was similar and consisted of the Veteran's service treatment records, medical records from the Westminster Community Hospital, an Orange County paramedic report, an April 1985 VA medical certificate, a June 1980 VA x-ray report, and VA treatment records.  

The service treatment records were absent evidence of a diagnosed pes planus disability, or disabilities of the rib, sternum, and right arm/wrist.  The medical records from the Westminster Community Hospital and the Orange County paramedic report revealed the Veteran sustained injuries to his chest area during a motor vehicle accident in November 1977.  The April 1985 VA medical certificate showed complaints of pain, discomfort and popping of the xiphoid and sternum with pressure, deep breathing, and activity with history of chest injury in a prior auto accident.  X-rays of the sternum were normal with no evidence of a prior fracture.  The clinical assessments included tender lower sternum probably secondary to old auto accident chest injury; and status post injury to sternum - probably arthritis pains.  The June 1980 VA chest X-ray report was within normal limits.

The RO received the instant petition to reopen the claims for pes planus, broken ribs, a sternum injury, and residuals of a broken right arm/wrist in November 2008.  

Since the last final rating decisions, the evidence includes testimony of the Veteran provided at a June 2014 hearing; private medical records from Dr. Ellis dated in August 2014, and VA treatment records.  This evidence is new, as it was not previously considered the RO.  

In pertinent part, the medical records from Dr. Ellis include current diagnoses of a contusion and fracture of the chest wall, sternum, and xiphoid process; traumatic arthritis and costochondritis of the xiphoid process; and traumatic arthritis and a fracture of the right wrist.  Dr. Ellis also provided the opinion that these disabilities, as well as the current pes planus, are related to the Veteran's military service.  

As the newly submitted evidence contains current diagnoses pertinent to the claimed rib, sternum and right arm conditions, and a medical opinion linking the claimed pes planus, rib, sternum and right arm conditions to service-it also constitutes material evidence.  

In consideration of this evidence, the claims of service connection for pes planus, broken ribs, a sternum injury, and residuals of a broken right arm/wrist are reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim for bilateral pes planus is addressed below.  The reopened claims for broken ribs, a sternum injury, and residuals of a broken right arm/wrist are addressed further in the remand section.


Service Connection 

The Veteran contends that he is entitled to service connection for bilateral pes planus.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records do not contain any references to complaints, treatment, symptoms, or diagnoses of symptoms relating to bilateral pes planus.  Nonetheless, there is competent and credible post-service evidence which establishes that the current bilateral pes planus was incurred in service.  

At a VA examination in June 1980, the Veteran reported onset of flat feet during service and reported present symptoms of aching in his feet with prolonged weightbearing and pain his great toes.  He also noted that he had lost a job after service due to his inability to tolerate prolonged standing.  The examiner provided a diagnosis of bilateral pes planus, with hallux valgus deformities and minimal callosities, intermittently symptomatic by history.  A nexus opinion was not offered.

In August 2014, a private physician, Dr. Ellis, provided a medical opinion linking a current diagnosis of pes planus to the Veteran's military service.  Dr. Ellis explained that due to the Veteran wearing combat boots, and running and standing on the ground, the muscles, tendons and bones in the arches of his feet became inflamed.  The inflammation resulted in tearing of the tendons and caused flattening of the feet.  Dr. Ellis indicated that he had reviewed the Veteran's medical records, conducted a physical examination, and had interviewed the Veteran.  Notably, the Veteran informed Dr. Ellis that he began having pain in the arches of his feet during basic training, and it increased with running long distances, and with wearing his combat boots.  The Veteran also reported that at the time of discharge, he had a lot of pain in his arches which continued after discharge and required orthotics.

Although a nexus opinion was not offered at the VA examination in June 1980, the Board finds it significant that pes planus was diagnosed shortly after service discharge.  Further, at both the June 1980 VA examination and the August 2014 private evaluation, the Veteran reported the onset of flat feet was during service and he is competent to do so.  This is within the realm of his personal experience and flat feet are a simple medical condition capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board further finds his statements are credible.

The competent and credible evidence suggests an association between the current bilateral pes planus and the Veteran's service; therefore, the Veteran has met his burden of proving the claim to at least an equipoise standard.  Reasonable doubt is resolved in favor of the Veteran.  Service connection for bilateral pes planus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making all determinations, the Board must fully consider the lay assertions of record.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The service-connected status post fracture left great toe is currently rated 10 percent pursuant to 38 C.F.R. § 4.71a, DC 5280 for hallux, valgus unilateral.  Under this code, a single, 10 percent disability rating is authorized for severe hallux valgus, if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

Disabilities from other foot injuries are rated 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5284.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5167.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

On VA examination in July 2009, the Veteran reported that he had fractured his left toe in an auto accident in service.  He reported constant pain in his big toe that travelled to his back.  The pain was at a level of 8, on a 1 to 10 scale.  The pain was elicited by physical activity and relieved by rest; no medication was needed.  Walking and standing reportedly caused pain, stiffness, swelling and fatigue.  The Veteran stated that he was not receiving treatment for this condition.

Physical examination showed tenderness of the left foot.  There was no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  There was no active range of motion in the metatarsophalangeal joint of the left great toe.  Achilles tendon alignment of the left foot was normal on weightbearing and non-weightbearing.  There was no hallux valgus present.  The examiner also noted that the Veteran had limitations with standing and walking; he was able to stand between 15 and 30 minutes.  The left foot x-ray was within normal limits.  The diagnosis was status post fracture, left great toe; no hallux valgus and no fracture; normal clinical findings.  

VA treatment records since January 2009 contain no complaints of or treatment for the service-connected left great toe disability.

The August 2014 report from Dr. Ellis shows that the Veteran has pain and obvious severe lateral deviation of the left great toe and traumatic arthritis of the interphalangeal joint (IP).  Dr. Ellis stated that the Veteran walks with an antalgic gait due to both of his big toes and it is hard for him to climb ladders.  On physical examination of the left great toe, there was ankylosis of the IP joint and decreased range of motion of the big toe at zero degrees.  There was 21 degrees of lateral deviation of the toe.  There was hypertrophy of the IP joint and traumatic arthritis.  

The Veteran is in receipt of the maximum evaluation for hallux valgus under DC 5280.  However, after reviewing the evidence, both subjective and objective, the Board finds that the degree of impairment resulting from the hallux rigidus of the left great toe more closely approximates a moderately severe foot disability under DC 5284 rather than a moderate foot disability.  A moderately severe foot disability under DC 5284 warrants a 20 percent rating.  The assignment of a 20 percent evaluation takes into consideration functional impairment of limited standing and ambulation caused by this disability.

A 30 percent evaluation under DC 5284 is not warranted because the disability picture does not more nearly approximate a 'severe' disability.  See 38 C.F.R. § 4.7.  For comparison purposes, in order to warrant a 30 percent evaluation under the provisions of DC 5276 (for pronounced acquired flatfoot), with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  Similarly, a 30 percent evaluation is assigned under the provisions of DC 5278 (for pes cavus), there would need to be multiple significant problems involving marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, DC 5278.  The Veteran's left great toe disability, while significant, does not involve the extensive symptomatology needed for a 30 percent evaluation under DCs 5276 or 5278.  

Additionally, the criteria for a rating in excess of 20 percent is not warranted under any other diagnostic code since the only other diagnostic codes that provide for a higher evaluation involve either amputation of the great toe with removal of metatarsal head or severe malunion or nonunion of the tarsal or metatarsal bones, which are not present in this case.  See 38 C.F.R. § 4.71a, DCs 5171, 5283.  Moreover, while the functioning of the Veteran's feet may be somewhat limited, no medical evaluation or opinion on file indicates that he has actually lost the use of his left foot so as to warrant a 40 percent rating under DC 5167.

For these reasons, a rating of 20 percent is warranted throughout the pendency of the claim.  A preponderance of the evidence is against an even higher rating.

The Veteran is not entitled to referral for extraschedular evaluation.  38 C.F.R. § 3.321 (2013).  The evidence shows that the Veteran's service-connected status post fracture left great toe results in symptoms of pain, absent motion, and moderate functional impairment; the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected status post fracture left great toe is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).


ORDER

The claim of entitlement for service connection for bilateral pes planus is reopened; service connection for bilateral pes planus is granted.

The claim of entitlement for service connection for a sternum injury is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement for service connection for broken ribs is reopened; to this limited extent, the appeal of this issue is granted.

The claim of entitlement for service connection for residuals of a broken right arm/wrist is reopened; to this limited extent, the appeal of this issue is granted.

A 20 percent rating, and no more, for status post fracture of the left great toe is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran seeks to establish service connection for broken ribs, a sternum injury, and residuals of a broken right arm/wrist.  The Board has reopened these claims upon a finding that new and material evidence has been received; however, as the RO has not adjudicated the merits of the service connection claims in the first instance, the Board must remand the claim so that this may be accomplished.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The Board also finds that a VA examination would be helpful in this case.  

In Dr. Ellis' August 2014 opinion, he noted the Veteran's current complaints include severe pain in his xiphoid process (bottom of the anterior ribcage) and sternum, and difficulty with stretching his arms backward, lifting, and deep breathing.  Dr. Ellis provided current diagnoses of: contusion and fracture of the chest wall, sternum, and xiphoid process; traumatic arthritis and costochondritis of the xiphoid process; and traumatic arthritis and a fracture of the right wrist.  He further opined that as a result of the 1977 in-service auto accident, the Veteran suffered an obvious severe contusion with fractures of his ribs and he fractured the cartilage of the xiphoid process of his sternum causing costochondritis, which never healed.     

While medical records from the Westminster Community Hospital dated in November 1977 reflect that the Veteran's chest hit the steering wheel and chest abrasions were observed; there are no x-ray findings in the record.  Further, while there are post-service records showing physical complaints similar to those noted by Dr. Ellis, the Board observes that the February 1978 separation examination was negative for chest, rib, and sternum deformities and x-ray studies performed in June 1980 and April 1985 did not reveal any evidence of sternum fractures.  

The Board further notes that the service treatment records show that the Veteran fell from a horse in March 1976 and injured his right hand, but x-rays were negative.  Also, while the Westminster Community Hospital records indicate the Veteran injured his right hand in the 1977 auto accident, no actual deformities are noted.  The February 1978 separation examination is also negative for any right hand deformities.

In light of the differences between the contemporaneous and current clinical findings; a VA clinical examination and medical opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran and request authorization and consent to release Information to VA, for any private doctor who has treated his claimed conditions of broken ribs, a sternum injury, and residuals of a broken right arm/wrist.  Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the disabilities.  

Also obtain complete VA treatment records since July 2013.  

If either the VA or private records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files and a copy of the remand, must be reviewed by the examiner.  All appropriate diagnostic testing should be conducted.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his claimed conditions of broken ribs, a sternum injury, and residuals of a broken right arm/wrist had onset in service or are otherwise related to his active service.  

With respect to the current diagnoses of traumatic arthritis, the examiner is to indicate whether it is at least as likely as not such arthritis had onset within one year of discharge.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, after completing any other necessary development, readjudicate the issues of entitlement to service connection for broken ribs, a sternum injury, and residuals of a broken right arm/wrist on the merits.  If any of the benefits sought are not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


